IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-50,314-07


                      EX PARTE ERIC EUGENE WARNER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2021-1592-C2A IN THE 54TH DISTRICT COURT
                          FROM MCLENNAN COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of theft of less than $2,500 with two or more priors and sentenced

to twenty-four months’ imprisonment. Applicant did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On November 8, 2022, the trial court entered an order designating issues. However, the

application was forwarded before the trial court obtained a response from trial counsel and made

findings of fact and conclusions of law. We remand this application to the trial court to complete

its evidentiary investigation and make findings of fact and conclusions of law.

       The trial court shall make findings of fact and conclusions of law within ninety days from
the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish